DETAILED ACTION
This action is responsive to the Amendment filed on 04/29/2022. Claims 1-6, 11-12, and 14-22 are pending in the case. Claims 7-10 and 13 are canceled. Claims 1, 19 and 20 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 04/09/2022 (hereinafter Response), Applicant amended Claims 1, 16, 19, 20; and argued against all objections and rejections previously set forth in the Office Action dated 01/31/2022 (hereinafter Previous Action).
Applicant’s amendment to claims 1, 16, 19, 20 to further clarify the metes and bounds of the invention are acknowledged.

Response to Amendment/Arguments
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 1-6, 11-12. 14-22, the arguments are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn, insofar as the threshold input values are now specific to the two operating modes. 
In response to Applicant's argument against the rejection under 35 USC 102(a)(1) of at least claims 1, 19, and 20 as anticipated by POUPYREV (see Response, starting page 14), Examiner notes the response filed by Applicant does not conform to statutory requirements.
Applicant submits (see Response page 15, emphasis Applicant’s):
that Poupyrev fails to teach or suggest, inter alia, "to perform input processing on a basis of a detected input operation, generate a control signal for controlling a tactile feedback when the input operation is detected, and control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation, wherein the input operation includes at least one of a draq operation or a swipe operation, and wherein the circuitry generates the control signal for controlling the tactile feedback according to a first controlled input mode when the input operation is detected in spatial relation to a display position of each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation, wherein the circuitry further generates the control signal for controlling the tactile feedback according to a second controlled input mode based on a position of a boundary around the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the swipe operation of the input operation, and wherein, according to the second controlled input mode, the circuitry does not generate the control signal for controlling the tactile feedback when the input operation is detected in spatial relation to areas of the at least one display other than the position of the boundary during the swipe operation of the input operation in which the input strength is less than the threshold input value," as recited by amended independent claim 1
because the Office Action “does not assert otherwise” (see Response page 16, end of first paragraph).
This response does not conform to the requirements of 37 C.F.R. 1.111(c) [emphasis added]
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Examiner has chosen to proceed with final examination of the claims which are open to the previous grounds of rejection.
It is noted for the record that the instant application, while using both the terms “drag” or “dragging” (see [0002, 0019, 0108, 0121, 0159-0161,0163-0165) and the terms “swipe” or “swiping” (see [0019, 0075, 0078, 0083, 0108, 0114), provides no specific mechanism for differentiating between the two. For completeness, Examiner notes that generally, a swipe is a drag gesture (that is, swipe gestures are a subset of drag gestures).1 Accordingly, any art which teaches detecting a swiping operation also teaches detecting a dragging operation, such that the device of the art may use all the swipe characteristics or only the drag characteristics of the swiping operation to determine the feedback provided to the user.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-10, 14, 16-21 are rejected under 35 USC 102(a)(1) as anticipated by POUPYREV et al. (Pub. No.: US 2008/0024459 A1, previously cited).
Regarding claim 1, POUPYREV teaches the information processing device (see e.g. FIG 1 starting at [0059] controller section 20 drives and controls subsections of the display/input section 10 in response to the user's input operation detected by the display/input section 10. The controller section 20 controls the display/input section 10 to change the tactile feedback depending on the position, pressure of the user's touch on the screen and the current logical state of GUI object, attempting to simulate the interactive operations with physical interface objects; see broad method in FIG 6) comprising:
circuitry (controller 20) configured to 
perform input processing on a basis of a detected input operation (controller 20 receives 2D position from 2D position sensing unit 104 and receives pressure from pressure sensing unit 105; input applied to graphical user interface controller 112 [0066]), 
generate a control signal for controlling a tactile feedback when the input operation is detected (controller 20 generates signal 106 and provides to haptic feedback generating unit 102 after graphical user interface 112 receives input and passes result to tactile interface controller 111; [0063-0064], [0070]), and 
control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation ([0068] GUI controller 112 determines which GUI object the user 2 is intending to interact with, depending on current object state and pressure value applied to GUI object), 
wherein the input operation includes at least one of a drag operation or a swipe operation (includes, but is not limited to only performing drag operations or only performing drag operations; e.g. (330) user slides finger into GUI element (332) tracking user finger/pen position on the device; this is an example of a “drag” operation; other conventional touch operations are also detected; note also description of FIGs 3-4 [0079] “sliding operation”; note that all swipes are drags as explained above),  
wherein the circuitry generates the control signal for controlling the tactile feedback according to a first controlled input mode when the input operation is detected in spatial relation to a display position of each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation ([as described in written description with respect to FIG 15a, high pressure activates object, and then generates haptic feedback of the activated object], see e.g. FIG 4 (212) is pressing event recognized (213) provide tactile feedback for pressing event (215) activate GUI element; note [0090] the user 2 slides into the GUI object 310 with pressure already above the actuation threshold; the element may be immediately activated (actuated) [0091] and appropriate feedback provided; note also FIG 6 [0095-0097] that is a specific variation of FIG 4 to deal with at least one variation when the user has started the drag (slide) operation with pressure above actuation threshold; interpreting “first controlled input mode” as having activated the object), 
wherein the circuitry further generates the control signal for controlling the tactile feedback according to a second controlled input mode based on a position around a boundary of the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the swipe operation of the input operation ([as described in written description with respect to FIG 14, low pressure generates feedback at the boundaries of displayed (deactivated) objects] this is the method in FIG 4 (210) tracking user input (212) is pressing event recognized [no] (214) provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI element and the application; see e.g. FIG 3 which shows how as user finger slides (a swipe gesture) before reaching the “pressing threshold” haptic feedback 201, 202 is provided at the boundaries of object 203; note also FIG 5 which shows providing haptic feedback before user presses harder to activate; [0085] user 2 intersects boundary of GUI object 310 and pressure value is below actuation threshold; in other words so long as the user does not “press harder” the input strength of the drag gesture remains below the activation (actuation) threshold; when “at” the boundary, the difference between the detected input position and the boundary of the object itself is approximately 0; interpreting “a second controlled input mode” as the object is not activated), and
wherein, according to the second controlled input mode (while object has not been activated because pressure is not hard enough), the circuitry does not generate the control signal for controlling the tactile feedback when the input operation is detected in spatial relation to areas of the at least one display other than the position of the boundary during the swipe operation of the input operation in which the input strength is less than the threshold input value (([as described in written description with respect to FIG 14, low pressure generates feedback at the boundaries of displayed (deactivated) objects but does not provide feedback anywhere else] this is illustrated in, for example, FIG 5 which shows haptic signal (302) when the user’s finger (300) reaches at first boundary (310) of object (310) in (a), while no haptic signal is provided as the user’s finger (300) moves into the object (303) in (b) ).
Regarding dependent claim 2, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry controls the input mode in order to determine whether an operation associated with the at least one display object is effective on a basis of the input strength (FIG 6, (338) applied pressure more than threshold (yes) (342) provide tactile feedback for pressing event and (334) activate GUI element; where [0080] pressing event is recognized when pressure more than a predetermined value is detected – the activation (actuation) threshold).
Regarding dependent claim 3, incorporating the rejection of claim 2, POUPYREV further teaches wherein the circuitry activates the operation associated with the at least one display object on a basis of the input strength exceeding the threshold input strength value (FIG 6, (338) applied pressure more than threshold (yes) (342) provide tactile feedback for pressing event and (334) activate GUI element; where [0080] pressing event is recognized when pressure more than a predetermined value is detected – the activation (actuation) threshold).
Regarding dependent claim 5, incorporating the rejection of claim 2, POUPYREV further teaches wherein the circuitry cancels a display effect operation associated with the at least one display object on a basis of the input strength exceeding the threshold ([per instant application, ‘canceling’ display effect means changing from, for example a transparent (deactivated) object to a non-transparent (activated) object in discussion of FIG 15a] see e.g. [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing state to “activated” which occurs when the user has pressed hard enough to activate).
Dependent claims 7-8 – canceled
Regarding dependent claim 9, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation on a basis of the input operation being detected at a display position of the at least one display object (see at least FIG 4 (214) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application; (213) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]; see also FIG 6 (336) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application (342) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]).
Regarding dependent claim 10, incorporating the rejection of claim 9, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation in a case in which the input strength exceeds the threshold input strength value (FIG 4 (213) or FIG 6 (342) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]).
Dependent claim 13 – canceled.
Regarding dependent claim 14, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on a position of the input operation detected in relation to a display position of the at least one display object (see at least FIG 4 (214) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application; (213) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]; see also FIG 6 (336) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application (342) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]).
Regarding dependent claim 16, incorporating the rejection of claim 1, POUPYREV further teaches a tactile presentation device configured to present the tactile feedback (see e.g. FIG 1, display/input 10 includes haptic feedback generating unit 102).
Regarding dependent claim 17, incorporating the rejection of claim 1, POUPYREV further teaches an input configured to detect the input operation (see e.g. FIG 1, display/input 10 includes 2D position sensing unit 104 and pressure sensing unit 105).
Regarding dependent claim 18, incorporating the rejection of claim 1, POUPYREV further teaches a display configured to display the at least one display object (see e.g. FIG 1, display/input 10 includes visual display unit 103).
Regarding dependent claim 21, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry is further configured to control display of the one or more display objects according to the controlled input mode (see e.g. [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing state to “activated” which occurs when the user has pressed hard enough to activate; which as previously explained is used to determine the first controlled input mode (activated) or the second controlled input mode (deactivated) ).
Regarding claim 19, POUPYREV similarly teaches the information processing method comprising, by a processor: (e.g. the controller of FIG 1) 
performing input processing on a basis of a detected input operation (rejected as in claim 1);
generating a control signal for controlling a tactile feedback when the input operation is detected (rejected as in claim 1); and 
controlling an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation (rejected as in claim 1), 
wherein the input operation includes at least one of a drag operation or a swipe operation (rejected as in claim 1),  
wherein the control signal for controlling the tactile feedback is generated according to a first controlled input mode when the input operation is detected in spatial relation to a display position of each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation, (rejected as in claim 1),  
wherein the control signal for controlling the tactile feedback according to a second controlled input mode is further generated based on a position of a boundary around the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the swipe operation of the input operation, and (rejected as in claim 1), and
wherein, according to the second controlled input mode, the control signal for controlling the tactile feedback is not generated when the input operation is detected in spatial relation to areas of the at least one display other than the position of the boundary during the swipe operation of the input operation in which the input strength is less than the threshold input value (rejected as in claim 1).
Regarding claim 20, POUPYREV similarly teaches the non-transitory computer-readable storage medium having embodied thereon a program which when executed by a computer ([0060] various functions of control sections may be embodied in a computer, the functions performed by executing corresponding software installed in the computer) causes the computer to execute {the method of claim 19, alternatively the circuitry operations of claim 1}, thus rejected under similar rationale.
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15 are rejected under 35 USC 103 as unpatentable over POUPYREV in view of RIHN et al. (Pub. No.: US 2017/0083096 A1; note priority to provisional applications filed on 09/22/2015 and 11/02/2015, previously cited).
Regarding dependent claim 4, incorporating the rejection of claim 2, POUPYREV in this first embodiment does not appear to expressly disclose wherein the circuitry deactivates the operation associated with the at least one display object on a basis of the input strength being less than the threshold input strength value. POUPYREV makes clear in [0068] depending on a) the current state of the GUI object and b) pressure value applied to the GUI object, the GUI controller 112 determines an appropriate change in the state of the GUI (e.g. from “free” to “pressed” or “non-actuated” to “actuated”).  
In POUPYREV FIG 6, a flag is set (331) when the user initially begins sliding into the element to indicate the user input is starting above the activation threshold (see [0090]). This flag is cleared at (339) if, after providing appropriate feedback at the high pressure (336), the input is no longer at sufficient pressure for pressing (338). The method loops around to continue tracking the input at (332). Thus, at (334) the pressure is below activation, feedback is provided at (336) consistent with the pressure, and the test (338) is again made to see if the user’s pressure has exceeded the threshold. This repeats until (332) the tracked position of the finger/pen is (334) no longer inside the GUI element.
This appears to be enough to suggest at least temporarily deactivating the object (because the user’s pressure is not sufficiently high enough) and subsequently leaving the object deactivated when the user moves away from the object.
Any deficiency may be cured by RIHN which is similarly directed to an information processing device (e.g. FIG 1) comprising circuitry configured to perform input processing on a basis of a detected input operation (e.g. [0054]), generate a control signal for controlling a tactile (haptic) feedback when the input operation is detected (e.g. [0056],[0066-0067] select different haptic effects based at least in part of a characteristic of a virtual object and [0068] based on pressure), and control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation (e.g. [0072] intended uses and [0073] A non-exclusive list of system context embodiments includes a temporary screen activation, pressure softkeys, long-press replacement…A non-exclusive list of haptic context embodiments includes a press for alternate key functionality, a realistic pen input, a simulated physical keyboard). 
RIHN may further be relied upon to teach the input operation includes a drag operation (e.g. [0118-0119] pressure used to simulate an activation of a mechanical button and simulate the edges (tactile properties) of physical button; input mode in this example would be “explore interface to find button edges” at light pressure while dragging, “activate button” at a different applied pressure (once the button has been found)).
RIHN may further be relied upon to teach generating the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface, particularly at a boundary, when the pressure is below a threshold ([0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like; using the light-press drag motion to explore the virtual keyboard button boundaries).
RIHN may further be relied upon to teach deactivating the at least one display object on a basis of the input strength being less than the threshold input strength value (e.g. the user lifts-off from the element (input strength would go to 0, which is clearly below any activation threshold) before providing sufficient input to activate the associated function, thus the function of the virtual object is no longer active; note also discussion [0089-0090] where different threshold levels of pressure cause the presentation of different interaction affordances).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of POUPYREV and RIHN before them, to have combined POUPYREV and RIHN (each directed to functions of displaying virtual objects, providing haptic feedback for the virtual objects as the user drags as finger (provides touch and pressure input) to explore the user interface in order to locate a virtual object to be activated) and arrived at the claimed invention, motivated at least by the suggestion in POUPYREV explained above and the teachings of RIHN [0086-0087] (improved pressure sensing solutions are able to go beyond simply sensing when a pre-defined threshold is crossed. According to embodiments described herein, pressure sensing may provide significant dynamic range and a high enough sampling rate to capture nuanced changes in an amount of pressure applied by a user with, e.g., a finger. Pressure input may be better for temporary states or secondary actions than an extended duration hard press due to a higher likelihood of fatigue in an extended duration hard press situation).
Regarding dependent claim 15, incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the at least one display object includes a software keyboard. Incorporating the teachings of RIHN as discussed in claim 4 above, a drag input may be used to explore the [0073, 0134] boundaries of a simulated physical keyboard, where using such a simulated physical keyboard [0134] may lead to performance improvements and better ergonomics.
Claims 6, 11-12 are rejected under 35 USC 103 as unpatentable over POUPYREV in view of SMITH, Michael (Pub. No.: US 2016/0188181 A1, previously cited).
Regarding dependent claim 6, incorporating the rejection of claim 2, POUPYREV does not appear to expressly disclose wherein the circuitry makes the at least one display object translucent or transparent on a basis of the input strength being less than the threshold input strength, although POUPYREV clearly teaches [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing between states (e.g. from actuated or selected). 
SMITH is directed to (abstract) touch or pressure signal-based interface. In operation, a touch or pressure signal is received in association with a touch interface of a device. To this end, a user experience is altered utilizing the signal. By way of example methods, see FIGs 4-5 (changing a selection area based on the amount of received contact pressure, starting at [0230]), FIG 6 (determining what object is being activated or used, starting at [0299]), and FIGs 18 and 24 (identifying gestures based on attributes, starting at [0520] and [0636] respectively). 
SMITH explains that [0240] the selection pressure should reach a minimum threshold; that [0268] the selection boundary displayed can change with respect to the pressure (increase or decrease) with respect to thresholds, which may be [0269] user-defined. Once a selection boundary has been determined [0273] it is displayed.  Selections may be [0277-0279] dynamic (changing presentation properties) or [0286] static (e.g. no longer varies with contact pressure). [0293] in one embodiment, when the selection state is 'static', the secondary boundary may be removed from the display, where determining that the selection state is static is based on satisfying selection establishment criteria including reaching [0288] the threshold contact pressure level.
SMITH states an alternative for determining that a selection is “static” includes [0287] the pressure dropping below a certain point.  Once a selection has been made, SMITH teaches a specific example in [0514] if the selection was made within a sequential or ordered environment (i.e. word processing document, etc.), the selected object may become transparent or translucent while being relocated, so the user may better see the insertion point (i.e. cursor, etc.).
Thus, SMITH teaches making a display object translucent or transparent on a basis of the input strength being less than the threshold input strength value.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of POUPYREV (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the improved user interaction generally described in SMITH [0514] “so the user may better see the insertion point” when moving the object, with a reasonable and predictable expectation of success.
Regarding dependent claims 11-12, incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the circuitry controls the input mode related to the at least one display object by determining a range of the at least one display object to be processed, on a basis of the input strength and wherein the circuitry extends the range of the at least one display object to be processed, on a basis of the input strength exceeding the threshold input strength value.
As discussed above, SMITH teaches controlling the range of a selection area (an example of a display object) on the basis of input strength (contact pressure) including after the user has reached a minimum contact pressure (see specifically FIGs 4 for method and 5 for visual example of selection range with respect to contact pressure).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of POUPYREV (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the user interaction generally described in POUPYREV and the desire in RIHN to provide appropriate visual and haptic feedback, with a reasonable and predictable expectation of success.
Claim 22 is rejected under 35 USC 103 as unpatentable over POUPYREV in view of VUPPULA (US 20170060892 A1, newly cited).
Regarding dependent claim 22 (new), incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the circuitry is further configured to control display of the one or more display objects with dotted lines when the input strength is less than the threshold input strength [as explained in the instant application with respect to FIG 14, when object state is deactivated]. POUPYREV clearly teaches [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing between states (e.g. visual feedback to show unselected, selected, deactivated, activated) and further teaches that a virtual object may be activated when pressure is above the activation (actuation) threshold as explained in claim 1, thus an object is considered deactivated when the pressure is below the activation threshold (although it may be selected or unselected).
VUPPULA is similarly directed to providing graphic objects within a graphical user interface, where the objects (particularly icons which represent pointers to other icons) may be displayed [0056] as semi-transparent, made of dashed lines, or as the original content item. In other words, VUPPULA teaches providing visual feedback to the user about the status of a displayed object by making it semi-transparent, using dashed lines, or the original version of the displayed object as desired.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of POUPYREV and VUPPULA before them, to have combined POUPYREV (providing visual feedback of the status of a displayed object in addition to providing haptic feedback) and VUPPULA (providing three different examples of visual feedback of the status of an object) by trying each of the three examples of VUPPULA (original, semi-transparent, made of dashed lines) with a reasonable expectation of success.
Accordingly, there is a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (the need to provide visual feedback to indicate the status); a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (visual feedback could be original object, semi-transparent object, or display the object with dashed lines); a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (POUPYREV already teaches providing visual feedback, VUPPULA merely expands the possible forms for this visual feedback). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Examiner notes that dependent claim 6 may alternatively be rejected over POUPYREV in view of VUPPULA relying on the same teachings and rationale.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “Understanding Swipes and drags” from Touch-base documentation. Available to the public on 04/09/2017. Retrieved via Internet Archive from [https://support.touch-base.com/Documentation/50181/Understanding-Swipes-and-drags] on [05/31/2022]. 1 page.